DETAILED ACTION
Claims 1-15 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 1, line 8, it appears the term “on” should be changed to “on the”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “three dimensional position information”.
Regarding Claim 1, line 7, it is not clear what is meant by the term “abnormal”. 
Regarding Claim 1, line 11, it is not clear what is meant by the language “coping operation to cope with”.
Regarding Claim 2, line 4, it is not clear what is meant by the language “random access units”.
Regarding Claim 2, lines 4-5, it is not clear what is meant by the language “assemble of at least one subspace”.
Regarding Claim 4, line 3, it is not clear what is meant by the term “judging”.
Regarding Claim 4, line 6, it is not clear what is meant by the term “unobtainable”.
Regarding Claim 5, line 7, it is not clear what is meant by the term “poor”. 
Claim 10 is rejected since it is not clear what is meant by the term “integrity” recited in line 4.
Regarding Claim 15, it is not clear what is meant by the terms “obtainer,” “generator,” “judgement unit,” “determiner,” and “operation controller”.
Regarding Claim 15, lines 11-12, it is not clear what is meant by the language “coping operation to cope with”.
Regarding Claim 15, line 11, it is not clear what is meant by the language “judged to be abnormal”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kai-Wei Cheng et al (“The Performance Analysis of a Real-Time Integrated INS/GPS Vehicle Navigation System with Abnormal GPS Measurement Elimination”, SENSORS, vol. 13, no. 8, August 15, 2013, pp. 10599-10622, identified in the IDS submitted August 5, 2019, hereinafter “Cheng”).   
Specifically, regarding Claim 1, Cheng discloses a three-dimensional information processing method, comprising: obtaining, via a communication channel, map data (map database information, FIG. 7) that includes first three-dimensional position information (p. 
Regarding Claim 3, Cheng discloses that the first three-dimensional position information is data obtained by encoding keypoints, each of which has an amount of a three-dimensional feature greater than or equal to a predetermined threshold (p. 495, second to the last paragraph, via correction of EKF solution height errors).
Claim 15 is directed to a device but includes the same scope of limitations as those of Claim 1 and is rejected for the same reasons as those shown above with respect to Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Suganuma et al. (U.S. Pat. Publ. No. 2010/0324752, hereinafter “Suganuma”).
Cheng discloses substantially all of the limitations of the present invention, but does not disclose the claimed units. 
However, Suganuma discloses first three-dimensional position information [that] includes a plurality of random access units, each of which is an assembly of at least one subspace and is individually decodable, the at least one subspace having three-dimensional coordinates information and serving as a unit in which each of the plurality of random access units is encoded (FIG. 5, ¶¶ [0060], [0061]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suganuma with the method of Cheng to acquire gradient values at a high density while assuring the accuracy thereof.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yeshodara et al. (“Cloud Based Self Driving Cars”, IEEE International Conference on Cloud Computing in Emerging Markets (CCEM), XP032726694, October 2014, pp. 1-7,  identified in the IDS submitted January 9, 2020, hereinafter “Yeshodara”).
Cheng discloses substantially all of the limitations of the present invention, but does not disclose the claimed judging. 
However, Yeshodara discloses (i) judging whether the first three-dimensional position information is obtainable via the communication channel, and when the first three-dimensional position information is unobtainable via the communication channel, judging the first three-dimensional position information to be abnormal (Section IV, the last two sentences), and (ii) estimating a location of a mobile object having the sensor by use of the first three-dimensional position information and the second three-dimensional position information, wherein the judging includes predicting whether the mobile object will enter an area in which communication conditions are poor, and in the executing of the control, the mobile object obtains the first three-dimensional position information before entering the area in which the communication conditions are poor, when the mobile object is predicted to enter the area (Section II, the first and third paragraphs, Section IV, the last two sentences).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeshodara with the method of Cheng to ensure accurate offline vehicle navigation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Yeshodara in view of Mutsumi et al. (Japanese Pat. No. JP2001153675A, hereinafter “Mutsumi”). 
The combination of Cheng and Yeshodara discloses substantially all of the limitations of the present invention, and Yeshodara further discloses that the first three-dimensional position information is unobtainable via the communication channel (Section IV, second paragraph, the last two sentences), but does not disclose the claimed range. 
However, Mutsumi discloses obtaining, via a communication channel, third three-dimensional position information having a narrower range than a range of first three-dimensional position information (Abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeshodara with the method of Cheng to utilize a limited data range when positional information is unobtainable to minimize location errors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Yeshodara in view of Hirsch et al. (EP 2 541 203 A1, hereinafter “Hirsch”).
The combination of Cheng and Yeshodara discloses substantially all of the limitations of the present invention, and estimating a location of a mobile object having the sensor by use of the first three-dimensional position information and the second three-dimensional position information (p. 493, the last sentence, FIG. 2), but does not disclose the claimed estimating. 
However, Hirsch discloses wherein the executing of the control includes obtaining, via the communication channel, map data including two-dimensional position information, when the first three-dimensional position information is unobtainable via the communication channel, and estimating the location of the mobile object having the sensor by use of the two-dimensional position information and the second three-dimensional position information (Abstract, ¶ [0008]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirsch with the method of Cheng and Yeshodara to prevent a compounding of a location error during periods of unobtained position information.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng, Yeshodara, and Hirsch in view of Lee et al. (U.S. Pat. No. 8,996,273, hereinafter “Lee”).
The combination of Cheng, Yeshodara, and Hirsch discloses substantially all of the limitations of the present invention, but does not disclose the claimed operation. 
However, Lee discloses performing automatic operation of the mobile object by use of the location having been estimated, wherein the judging further includes judging whether to perform the automatic operation of the mobile object (via a target speed profile) by use of the location of the mobile object, based on an environment in which the mobile object is traveling, the location having been estimated by use of the two-dimensional position information and the second three-dimensional position information (col. 5, ll. 14-33), and as recited in Claim 8, and (ii) performing automatic operation of the mobile object by use of the location having been estimated (col. 5, ll. 14-33), wherein the executing of the control includes switching a mode of the automatic operation to another based on an environment in which the mobile object is traveling (e.g., a low speed limit or a high speed limit environment; col. 5, ll. 14-33), as recited in Claim 9.
45.	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Cheng, Yeshodara, and Hirsch to adjust a travel speed responsively to upcoming changes in road conditions in a safe and comfortable manner.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Cheng in view of Lee et al. (U.S. Pat. No. 8,996,273, hereinafter “Lee”).
Cheng discloses substantially all of the limitations of the present invention, but does not disclose the claimed operation. 
However, Lee discloses (i) wherein the judging includes judging whether the first three-dimensional position information has integrity, and when the first three-dimensional position information has no integrity, judging the first three-dimensional position information to be abnormal (inherently disclosed when the map data is lost and the back-up mode is employed, an integrity or abnormal determination is performed prior to mode employment; col. 5, ll. 14-24), as recited in Claim 10, and (ii) that the judging includes judging whether a data accuracy is higher than or equal to a reference value, and when the data accuracy is not higher than or equal to the reference value, judging the second three-dimensional position information to be abnormal, the data accuracy being an accuracy of the second three-dimensional position information having been generated (inherently disclosed when the GPS signal is lost and the back-up mode is employed, an integrity or abnormal signal determination is performed prior to mode employment; col. 5, ll. 14-24), as recited in Claim 11.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Cheng to adjust a travel speed responsively to upcoming changes in road conditions in a safe and comfortable manner.
Regarding Claim 13, Cheng discloses substantially all of the limitations of the present invention, and Yeshodara further discloses estimating a location of a mobile object having the sensor by use of the first three-dimensional position information and the second three-dimensional position information, and performing automatic operation of the mobile object by use of the location having been estimated (Section IV, the last two sentences), but does not disclose the claimed switching. 
However, Lee discloses that the executing of the control includes switching a mode of the automatic operation to another when the data accuracy of the second three-dimensional position information having been generated is not higher than or equal to the reference value (e.g., as indicated by the lost GPS signal; col. 5, ll. 33).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Cheng to adjust a travel speed responsively to upcoming changes in road conditions in a safe and comfortable manner. 

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Lee in view of Salman et al. (U.S. Pat. Publ. No. 2007/0067078, hereinafter “Salman”).
The combination of Cheng and Lee discloses substantially all of the limitations of the present invention, but does not disclose the claimed operation. 
However, Salman discloses generating fourth position information from information detected by an alternative sensor (secondary sensor) different from the sensor (primary sensor), when the data accuracy of the second position information having been generated is not higher than or equal to the reference value (i.e., a fixed threshold; ¶ [0011]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salman with the method of Cheng and Lee to execute control when three-dimensional position information from a first sensor is inadequate to ensure accurate routing information is processed during control execution.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Lee in view of Ferguson et al. (U.S. Pat. No. 10,724,865, hereinafter “Ferguson”). 
The combination of Cheng and Lee discloses substantially all of the limitations of the present invention, but does not disclose the claimed executing. 
However, Ferguson discloses calibrating an operation of the sensor, when the data accuracy of second three-dimensional position information having been generated is not higher than or equal to the reference value (a reference value indicating locations of objects determined by the sensors do not match the locations of the same objects as specified by the maps received; col. 4, ll. 26-42).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ferguson with the method of Cheng and Lee to execute control when three-dimensional position information from a first sensor is inadequate to adjust a sensor to accurately reflect position information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833